J-S05011-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
             v.                         :
                                        :
                                        :
JOHN THOMAS PARKER                      :
                                        :
                   Appellant            :   No. 490 WDA 2017

                 Appeal from the PCRA Order March 8, 2017
   In the Court of Common Pleas of Allegheny County Criminal Division at
                     No(s): CP-02-CR-0000275-2014,
            CP-02-CR-0006793-2013, CP-02-CR-0009422-2013,
            CP-02-CR-0009423-2013, CP-02-CR-0010886-2013


BEFORE:    OLSON, J., OTT, J., and STRASSBURGER*, J.

MEMORANDUM BY OLSON, J.:                        FILED FEBRUARY 27, 2018

      Appellant, John Thomas Parker, appeals from the order entered on

March 8, 2017, dismissing his petition filed under the Post-Conviction Relief

Act (PCRA), 42 Pa.C.S.A. § 9541-9546. We affirm.

      On January 22, 2015, Appellant pleaded guilty but mentally ill “to

more than a dozen criminal offenses, including three counts of defiant

trespass, three counts of intimidation of witnesses or victims, two counts of

terroristic threats, and one count of harassment.”       Commonwealth v.

Parker, 159 A.3d 33 (Pa. Super. 2016) (unpublished memorandum) at 1-2

(internal capitalization omitted).

      During the guilty plea hearing, Appellant admitted to the following:

        At [docket number] 201306793, [Appellant was] charged . .
        . with defiant trespass. . . .

____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S05011-18



       [A]t that case[,] the Commonwealth would have called
       Sergeant Bandik, as well as Detective Topolnak, [] victim
       [S.P.,] and [S.P.’s] niece[, M.S.].

       Testimony would have been that officers were called on May
       2, 2013, to [S.P.’s apartment in West Mifflin, Pennsylvania].
       . . . They were reported that [Appellant] was seen entering
       [the apartment] by an anonymous caller. They responded
       to that location.

       When they got there, they were met by [M.S.]. She
       indicated that she was the niece of the owner, [S.P.]. The
       officers told her that through an anonymous caller
       [Appellant] was seen going into that residence.

       It should be noted [that] on September 2, 2012, [Appellant]
       was arrested for defiant trespass at that location, was told
       not to be on [the apartment] property or to go to that
       specific location.

       The witness, [M.S.], gave them permission to go in and
       search the property. And the officers found [Appellant]
       hiding in a closet underneath some clothing and took him
       into custody.

       And that would be the sum and substance of that case.

                                   ...

       So at [docket number] 201309422, [Appellant was] charged
       [with criminal trespass, defiant trespass, and criminal
       mischief]. . . .

       The Commonwealth would again call Sergeant Bandik, again
       victim [S.P.], as well as witness [M.S.], and witnesses from
       [the apartment] management.

       The testimony would have been on or about May 27, 2013,
       officers were called for a burglary report. The victim [S.P.]
       indicated that [Appellant,] her estranged husband[,] broke
       into her apartment. . . . She indicated she was at her
       mother's apartment.


                                   -2-
J-S05011-18


       When she and her niece went over to [S.P.’s] apartment[],
       she said when [M.S.] entered the front door she noticed
       that the rear door was open. The rear door had been
       secured with screws by maintenance earlier in the day
       because the door had been broken and she indicated
       [Appellant] must have removed the screws secured by the
       door.

       [M.S.] indicated that she found some of her clothes had
       been cut up and destroyed and that her damaged clothes
       were worth somewhere in the neighborhood of $100.

       They did not see [Appellant] at that time, but they found
       notes handwritten by him all over the apartment. The notes
       were not in the apartment when they left earlier, but the
       notes were there when they returned and were in
       [Appellant’s] handwriting and they recognized his
       handwriting. The notes were to their children. [Appellant]
       had been also given notice that he was not to be on the
       property because he was banned from the property as
       previously stated. That would be the sum and substance of
       the Commonwealth's case.

                                    ...

       [At docket number] 201309423, [Appellant was] . . .
       charged with [criminal trespass, defiant trespass, and
       criminal mischief]. . . .

       Had the Commonwealth proceeded at that case we would
       have called Lieutenant Savage, as well as victim [S.P.] and
       witness [M.S.]. The testimony would have been on May
       27th, both [S.P.] and [M.S.] were in their residence . . .
       when they heard a loud noise in the back.

       They saw that someone was trying to get into the
       apartment. They saw it was [Appellant] who again was
       known not to be on the property.           He was a defiant
       trespasser to the [] premise. He was trying to push the
       door open until [M.S.] yelled for [S.P.] to get security.

       [Appellant] took off out of the property and both girls ran to
       the security booth where they waited for responding
       officers. [Appellant] was at the residence and left behind

                                   -3-
J-S05011-18


       his wristwatch and cell phone outside of the apartment
       where he was trying to get in. [S.P.] identified these items
       as belonging to [Appellant].

       When the officers cleared the residence two hours later,
       they went back into the apartment. The back door of the
       apartment had been damaged and the back door was not
       able to be used.

       It should be noted that this case actually happened first in
       time before the previous cases that I read the summary to,
       which is why the door had to be screwed shut on the
       previous case.

       [M.S.] heard someone inside and heard the click of a
       switchblade-like device. She indicated that [Appellant] was
       inside the home again. She discovered he had cut up her
       tennis shoes which were valued at approximately $50. They
       had to call security in order for the door to be fixed.

       The police tried to get in touch with [Appellant]. He made
       contact with the police and indicated something about them
       having a cell phone, but the officer never mentioned to him
       about leaving behind a cell phone. And he made up a story
       to the officer about giving his cell phone to a different
       individual who left it behind.

                                    ...

       At [docket number] 201310886, [the Commonwealth
       charged Appellant with two counts of intimidation of a
       witness or victim and two counts of terroristic threats]. . . .

       Had the Commonwealth proceeded at that case, we would
       have called Lieutenant Savage again from West Mifflin, as
       well as victim [S.P.], victim [M.S.], victim [B.D.], and victim
       [B.A.].

       Testimony would have been that on or about July 18th
       Lieutenant Savage received a complaint from [S.P.] and her
       mother [B.D.] concerning some threats made by [Appellant]
       against them. It should be noted that from [B.D.], they
       learned of these threats through a mutual friend, [B.A.].


                                    -4-
J-S05011-18


       [B.A.] received a letter in the mail from [Appellant]. He
       indicated in his letter references of his arrest and vowed to
       wage revenge for those responsible for putting him in jail.

       He specifically named [S.P.], [B.D.], [M.S.], as well as
       [B.A.]. The letter was dated July 14th and was received on
       July 16th.

       He indicated as soon as he gets released from jail, he was
       going to murder [S.A.], [M.S.], and [B.D.]. He wrote that
       [B.A.] needs to tell [S.P.] about the threats and he's not
       bluffing. He rambled on about the harm he's going to do
       and she can try to get a PFA, but it will be useless because
       he'll shoot her in the head.

       He made references about [S.P.] being a rat for testifying
       against him. He also referenced that he knows where
       everyone lives and his shooters will execute them with no
       mercy at all. They all took the threats very seriously and
       were concerned for their personal safety.

       The officer got copies of the letters she received and [B.A.]
       was also concerned for her safety as well as the safety of
       her family. That would be the sum and substance of the
       Commonwealth.

                                   ...

       Finally at [docket number] 201400275, [the Commonwealth
       charged Appellant with intimidation of a witness or victim
       and harassment]. . . .

       Had the Commonwealth proceeded, we would have called
       Officer Savage again and victim [B.D.] who would have
       testified on December 11, 2013 that Officer Savage was
       contacted again by [B.D] concerning an intimidation letter
       she received from [Appellant]. The letter was in her mail
       that day. There was writing on the back of the envelope as
       well as the note inside. It was harassing in nature and had
       several phrases that the victims felt were threatening in
       nature. He wrote that he wishes death on her daughter and
       tells her she's about to croak soon. Written RIP on it. He
       warned her to be extra safe and that anything is possible,
       again referencing the letters RIP. He wrote that her life is

                                   -5-
J-S05011-18


        very short. He threatened to murder [B.D.], as well as
        others, from jail in which the charges were brought forth.
        He indicated he is unable and fears that he may do her,
        [B.D.], and her family harm, if released. She found the
        letter to be both intimidating and harassing.

        He had been warned many times by Magistrate Olasz not to
        have any contact with the witnesses in the case. So based
        on that, the officer filed charges and that would be the sum
        and substance of the Commonwealth's case.

N.T. Guilty Plea Hearing, 1/22/15, at 53-54, 55-57, 57-60, 60-62, 63-64.

     On January 22, 2015, Appellant pleaded guilty but mentally ill to the

charges. That day, the trial court sentenced Appellant to serve an aggregate

term of 10-years-and-three-months to 30 years in prison for his convictions.

We affirmed Appellant’s judgment of sentence on October 3, 2016.

Commonwealth v. Parker, 159 A.3d 33 (Pa. Super. 2016) (unpublished

memorandum) at 1-9.

     On November 2, 2016, Appellant filed a timely, pro se PCRA petition

and the PCRA court later appointed counsel to represent Appellant in the

proceedings.   Counsel then filed an amended PCRA petition on Appellant’s

behalf. The petition raised two claims for relief: 1) “trial counsel provided

ineffective assistance of counsel for failing to investigate the contents and

source of exculpatory evidence provided by [Appellant]” and 2) “[Appellant]

is entitled to an evidentiary hearing and/or a new trial based upon after

discovered evidence that is exculpatory in nature.”    Appellant’s Amended

PCRA Petition, 1/4/17, at 7 and 9.




                                     -6-
J-S05011-18



       As to the first claim, Appellant alleged that he provided his trial

counsel with “letters that could be deemed exculpatory or for use at trial to

impeach the credibility of the witness/victims in his proceedings.” Id. at 8.

Appellant’s written petition did not summarize the letters, identify the

alleged authors, or specify how the letters could be deemed exculpatory.

Nevertheless, he attached two letters to his PCRA petition.       One of the

letters contains nothing that could remotely be considered exculpatory. The

second of the letters was postmarked December 5, 2013, signed by a person

named S.P. (presumably, the same S.P. who is Appellant’s estranged wife

and one of the victims in this case), and addressed to Appellant. Within the

letter, S.P. allegedly wrote:

         p.s.s. whenever I get calls on you should call when S.R.
         gets home from school so you can talk 2 your kids and thats
         it. There is no need 2 talk 2 me . . . the courts dont no I
         lied about them charges on you anywa fuck you

Letter, attached as “Exhibit 1” to Appellant’s Amended PCRA Petition, at 2.1




____________________________________________


1 No evidentiary hearing occurred in this case and this Court is (obviously)
not equipped to make findings of fact. Nevertheless, we note that the words
“the courts dont no I lied about them charges on you anywa” appear to be
from a different handwriting source than the remainder of S.P.’s letter. See
Letter, attached as “Exhibit 1” to Appellant’s Amended PCRA Petition, at 1-2.
Indeed, a superficial review certainly makes it appear as though Appellant
wrote the words “the courts dont no I lied about them charges on you
anywa.” Compare id. with “Inmate’s Request to Staff Member,” 7/22/13,
at 1.




                                           -7-
J-S05011-18



      Appellant   claimed   that   his    “[t]rial   counsel   provided   ineffective

assistance . . . by failing to properly investigate [the] exculpatory evidence.”

Appellant’s Amended PCRA Petition, 1/4/17, at 9.

      With respect to Appellant’s second claim, Appellant alleged that he is

“entitled to an evidentiary hearing and/or a new trial based upon after

discovered evidence that is exculpatory in nature.” Id. Appellant explained

the basis of his claim in the following manner:

        [Appellant] contends that he has two additional witnesses
        that would testify that in fact the victim/witnesses in his
        above listed cases were fabricating the incident as
        retaliation or retribution on [Appellant]. The two witnesses,
        one being [Appellant’s] mother, who would indicate to the
        court that the victim/witness was “bragging about setting
        up” [Appellant] with a fake letter. The second witness
        would provide exculpatory evidence in that the letter
        provided as evidence against [Appellant] was actually
        penned by someone other than [Appellant] and used
        against him as “payback.” These additional witnesses would
        provide more than impeachment evidence as their
        testimony goes to the heart of the matter surrounding
        [Appellant’s] cases.

Id. at 11.

      However, Appellant did not identify the alleged “second witness” and

Appellant did not include a “signed certification” from his mother, “stating

her name, address, date of birth and substance of testimony.”               See 42

Pa.C.S.A. § 9545(d)(1).

      On February 8, 2017, the PCRA court provided Appellant with notice

that it intended to dismiss the petition in 20 days, without holding a hearing.

PCRA Court Notice, 2/8/17, at 1; see also Pa.R.Crim.P. 907(1). The PCRA


                                         -8-
J-S05011-18



court finally dismissed Appellant’s PCRA petition on March 8, 2017 and

Appellant filed a timely notice of appeal. PCRA Court Order, 3/8/17, at 1.

Appellant raises two claims on appeal:

        [1.] Did the [PCRA] court err in denying [Appellant’s PCRA]
        petition without a hearing because trial counsel provided
        ineffective assistance of counsel for failing to investigate the
        contents and source of known exculpatory evidence
        provided by [Appellant]?

        [2.] Did the [PCRA] court err in denying [Appellant’s PCRA]
        petition without a hearing because [Appellant] is entitled to
        an evidentiary hearing and/or a new trial based upon after
        discovered evidence that is exculpatory in nature and which
        [Appellant’s] prior counsel failed to raise?

Appellant’s Brief at 4.

      Appellant claims that the PCRA court erred when it dismissed his PCRA

petition without holding an evidentiary hearing. Appellant first claims that

he was entitled to an evidentiary hearing on his claim that trial counsel was

ineffective for failing to investigate the “contents and source of known

exculpatory evidence provided by” Appellant. Id. This claim fails.

      To be eligible for relief under the PCRA, the petitioner must plead and

prove by a preponderance of the evidence that his conviction or sentence

resulted from “one or more” of the seven, specifically enumerated

circumstances listed in 42 Pa.C.S.A. § 9543(a)(2). One of these statutorily

enumerated circumstances is the “[i]neffectiveness of counsel which, in the

circumstances of the particular case, so undermined the truth-determining




                                     -9-
J-S05011-18



process that no reliable adjudication of guilt or innocence could have taken

place.” 42 Pa.C.S.A. § 9543(a)(2)(ii).

     Counsel is, however, presumed to be effective and “the burden of

demonstrating ineffectiveness rests on [A]ppellant.”      Commonwealth v.

Rivera, 10 A.3d 1276, 1279 (Pa. Super. 2010).         To satisfy this burden,

Appellant must plead and prove by a preponderance of the evidence that:

        (1) his underlying claim is of arguable merit; (2) the
        particular course of conduct pursued by counsel did not
        have some reasonable basis designed to effectuate his
        interests; and, (3) but for counsel’s ineffectiveness, there is
        a reasonable probability that the outcome of the challenged
        proceedings would have been different.

Commonwealth v. Fulton, 830 A.2d 567, 572 (Pa. 2003). As this Court

has explained:

        A claim has arguable merit where the factual averments, if
        accurate, could establish cause for relief.              See
        Commonwealth v. Jones, 876 A.2d 380, 385 (Pa. 2005)
        (“if a petitioner raises allegations, which, even if accepted
        as true, do not establish the underlying claim . . . , he or
        she will have failed to establish the arguable merit prong
        related to the claim”). Whether the facts rise to the level of
        arguable merit is a legal determination.

        The test for deciding whether counsel had a reasonable
        basis for his action or inaction is whether no competent
        counsel would have chosen that action or inaction, or, the
        alternative, not chosen, offered a significantly greater
        potential chance of success. Counsel’s decisions will be
        considered reasonable if they effectuated his client's
        interests.   We do not employ a hindsight analysis in
        comparing trial counsel's actions with other efforts he may
        have taken.

        Prejudice is established if there is a reasonable probability
        that, but for counsel’s errors, the result of the proceeding

                                    - 10 -
J-S05011-18


        would have been different. A reasonable probability is a
        probability sufficient to undermine confidence in the
        outcome.

Commonwealth v. Stewart, 84 A.3d 701, 707 (Pa. Super. 2013) (some

internal quotations and citations omitted). “A failure to satisfy any prong of

the test for ineffectiveness will require rejection of the claim.” Id.

      “A criminal defendant has the right to effective counsel during a plea

process as well as during trial.”    Commonwealth v. Hickman, 799 A.2d
136, 141 (Pa. Super. 2002).      Yet, where the ineffectiveness of counsel is

claimed in connection with the entry of a guilty plea, a petitioner may only

obtain relief where “counsel’s deficient stewardship resulted in a manifest

injustice, for example, by facilitating [the] entry of an unknowing,

involuntary, or unintelligent plea.”     Commonwealth v. Moser, 921 A.2d
526, 530 n.3 (Pa. Super. 2007) (en banc) (internal citations and quotations

omitted). As we have explained:

        once a defendant has entered a plea of guilty, it is
        presumed that he was aware of what he was doing, and the
        burden of proving involuntariness is upon him. Therefore,
        where the record clearly demonstrates that a guilty plea
        colloquy was conducted, during which it became evident
        that the defendant understood the nature of the charges
        against him, the voluntariness of the plea is established.

Commonwealth v. Stork, 737 A.2d 789, 791 (Pa. Super. 1999) (internal

quotations, citations, and corrections omitted), quoting Commonwealth v.

Myers, 642 A.2d 1103, 1105 (Pa. Super. 1994). “To prove prejudice, [an]

appellant must prove he would not have [pleaded] guilty and would have



                                       - 11 -
J-S05011-18


achieved a better outcome at trial.”   Commonwealth v. Fears, 86 A.3d
795 (Pa. 2014) (internal quotations and citations omitted).

      Moreover,

        With regard to the voluntariness of a plea, a guilty plea
        colloquy must “affirmatively demonstrate the defendant
        understood what the plea connoted and its consequences.”
        Commonwealth v. Lewis, 708 A.2d 497, 501 (Pa. Super.
        1998). Once the defendant has entered a guilty plea, “it is
        presumed that he was aware of what he was doing, and the
        burden of proving involuntariness is upon him.”
        Commonwealth v. Bedell, 954 A.2d 1209, 1212 (Pa.
        Super. 2008).      Competence to plead guilty requires a
        finding that the defendant comprehends the crime for which
        he stands accused, is able to cooperate with his counsel in
        forming a rational defense, and has a rational and factual
        understanding     of   the   proceedings    against   him.
        Commonwealth v. Turetsky, 925 A.2d 876 (Pa. Super.
        2007).

Commonwealth v. Willis, 68 A.3d 997, 1002 (Pa. Super. 2013).           “A

defendant is bound by the statements which he makes during his plea

colloquy.” Commonwealth v. Lewis, 708 A.2d 497, 502 (Pa. Super. 1998)

(internal citation omitted).   “A defendant may not assert grounds for

withdrawing the plea that contradict statements made when he pled guilty.”

Id.

      With respect to a claim that counsel was ineffective for failing to

investigate, we note:

        The failure to investigate presents an issue of arguable
        merit where the record demonstrates that counsel did not
        perform an investigation. It can be unreasonable per se to
        conduct no investigation into known witnesses. Importantly,
        a petitioner still must demonstrate prejudice.            To
        demonstrate prejudice where the allegation is the failure to

                                   - 12 -
J-S05011-18


        interview a witness, the petitioner must show that there is a
        reasonable probability that the testimony the witness would
        have provided would have led to a different outcome at
        trial.

        In this respect, a failure to investigate and interview a
        witness claim overlaps with declining to call a witness since
        the petitioner must prove: (i) the witness existed; (ii) the
        witness was available to testify; (iii) counsel knew of, or
        should have known of, the existence of the witness; (iv) the
        witness was willing to testify; and (v) the absence of the
        testimony was so prejudicial as to have denied the
        defendant a fair trial.

Commonwealth v. Pander, 100 A.3d 626, 638–639 (Pa. Super. 2014)

(internal quotations and citations omitted).

      Finally, a PCRA petitioner is not automatically entitled to an evidentiary

hearing on his petition.     Specifically, a PCRA petition may be dismissed

without a hearing if the PCRA court “is satisfied from [its review of the

petition] that there are no genuine issues concerning any material fact and

that the [petitioner] is not entitled to post-conviction collateral relief, and no

purpose would be served by any further proceedings.” Pa.R.Crim.P. 907(1).

However, when the PCRA petition raises material issues of fact, the PCRA

court “shall order a hearing.”    Pa.R.Crim.P. 908(A)(2).     Thus, “[t]o obtain

reversal of a PCRA court's decision to dismiss a petition without a hearing,

an appellant must show that he raised a genuine issue of fact which, if

resolved in his favor, would have entitled him to relief, or that the court

otherwise abused its discretion in denying a hearing.” Commonwealth v.




                                     - 13 -
J-S05011-18


Paddy, 15 A.3d 431, 442 (Pa. 2011) (internal quotations and citations

omitted).

      On appeal, Appellant claims that his trial counsel was ineffective for

“failing to investigate” the “exculpatory evidence” that he provided to

counsel.    Appellant’s Brief at 16.    Neither within Appellant’s brief to this

Court nor in his PCRA petition does Appellant:           summarize the letters,

identify the alleged authors, specify how the letters could be deemed

exculpatory,   or   explain    what    counsel   could   have   done   to   further

“investigate” the letters or the authors of the letters. See Appellant’s Brief

at 16-17; Appellant’s Amended PCRA Petition, 1/4/17, at 8-9.

      Indeed, from this Court’s review, there is only one phrase in the letters

that could possibly be deemed “exculpatory”: when S.P. (allegedly) wrote

“the courts dont no I lied about them charges on you anywa fuck you.”

Letter, attached as “Exhibit 1” to Appellant’s Amended PCRA Petition, at 2.

However, Appellant admits that he provided his trial counsel with this letter

– and Appellant does not explain to this Court what counsel could or should

have done to further investigate this statement or S.P. See Appellant’s Brief

at 16-17. Further, and fatally to Appellant’s claim, Appellant did not plead in

his PCRA petition (and Appellant does not argue on appeal) that, if counsel

would have further investigated S.P.’s alleged statement, he would not have

pleaded guilty. See Appellant’s Brief at 16-17; Appellant’s Amended PCRA

Petition, 1/4/17, at 8-9.     Therefore, Appellant cannot, as a matter of law,


                                       - 14 -
J-S05011-18


prevail on his ineffective assistance of counsel claim. Fears, 86 A.3d at 807

(“[for a petitioner t]o prove [that he was] prejudice[d by counsel’s

ineffective assistance in connection with the entry of a guilty plea, the

petitioner] must prove he would not have [pleaded] guilty and would have

achieved a better outcome at trial”) (internal quotations and citations

omitted). Appellant’s first claim on appeal thus fails.

      Second, Appellant claims that the PCRA court erred in dismissing his

petition because “he has two additional witnesses that would testify that []

the victim/witnesses in his above listed cases were fabricating the incident

as retaliation or retribution on [] Appellant.”       Appellant’s Brief at 20.

According to Appellant, the testimony of the “two additional witnesses”

constitutes after discovered evidence, which entitles him to a new trial. Id.

This claim fails.

      The PCRA provides an avenue for relief for individuals who are able to

plead and prove by a preponderance of the evidence “[t]he unavailability at

the time of trial of exculpatory evidence that has subsequently become

available and would have changed the outcome of the trial if it had been

introduced.”   42 Pa.C.S.A. § 9543(a)(2)(vi).    “To establish such a claim, a

petitioner must prove that (1) the evidence has been discovered after trial

and it could not have been obtained at or prior to trial through reasonable

diligence; (2) the evidence is not cumulative; (3) it is not being used solely

to impeach credibility; and (4) it would likely compel a different verdict.”


                                     - 15 -
J-S05011-18


Commonwealth v. Cox, 146 A.3d 221, 228 (Pa. 2016) (internal citations

and quotations omitted).

      The PCRA court ably explained why Appellant’s claim fails:

        Appellant asserted in his PCRA petition that he had two
        witnesses, one being his mother and another witness who is
        not identified, who would testify that his estranged wife
        fabricated the incidents to retaliate against Appellant.
        Appellant did not provide any such witness statements with
        his PCRA [petition], did not specify when the witness
        allegedly became aware of the alleged fabrications[,] or
        which incident or incidents were supposedly fabricated.
        Appellant [thus] fails the first prong, as he [] failed to
        establish that the evidence could not have been obtained
        prior to January 22, 2015 by the exercise of due diligence. .
        ..

        Further[,] Appellant’s PCRA petition failed to comply with 42
        [Pa.C.S.A.] § 9545(d), which requires a signed certification
        as to each proposed witness including the witness’s name
        and the substance of that witness’s testimony as well as any
        documents material to that witness’s testimony.            42
        [Pa.C.S.A.] § 9545(d).      The same provision states that
        “[f]ailure to substantially comply with the requirements of
        this paragraph shall render the proposed witness’s
        testimony inadmissible.” Id. [The PCRA] court deemed the
        witness’s testimony inadmissible and correctly dismissed
        Appellant’s PCRA petition without a hearing.

PCRA Court Opinion, 8/4/17, at 5 (some internal capitalization omitted).

      We agree with the PCRA court’s cogent analysis and conclude that

Appellant’s second claim on appeal fails.

      Order affirmed. Jurisdiction relinquished.




                                    - 16 -
J-S05011-18


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 2/27/2018




                          - 17 -